1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly_Sandberg@fd.org
7

8    *Attorney for Petitioner Victor Torres-Mejia

9
10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   Victor Torres-Mejia,

13                Petitioner,                       Case No. 2:18-cv-00681-RFB-VCF

14         v.                                       Unopposed motion for extension of
                                                    time to file amended petition for
15   Jerry Howell, et al.,                          writ of habeas corpus

16                Respondents.                      (First request)

17

18

19

20

21

22

23

24

25

26
27
 1           Petitioner Victor Torres-Mejia moves this Court for the entry of an order
 2    extending the time within which to file an amended petition for writ of habeas corpus
 3    by 126 days from October 23, 2018 to and including February 26, 2019. Mr. Torres-
 4    Mejia’s AEDPA statute of limitations deadline is February 26, 2019. The state, by
 5    Senior Deputy Attorney General Heather D. Procter does not object to this request,
 6    though her non-objection does not constitute a waiver of any procedural defenses
 7    respondents may wish to raise in response to the amended petition including, but not
 8    limited to, timeliness, procedural default, and questions of exhaustion. Ms. Procter’s
 9    lack of objection also does not constitute an agreement from her that the AEDPA
 10   statute of limitations expires on February 26, 2019.
 11          This is Torres-Mejia’s first request for an extension of time. This motion is not
 12   filed for the purposes of delay but in the interests of justice, as well as in the interests
 13   of Torres-Mejia.
 14          As stated above, counsel has calculated Torres-Mejia’s AEDPA statute of
 15   limitations deadline to be February 26, 2019. After meeting with Torres-Mejia,
 16   counsel requested and was assigned an investigator for his case. Counsel intends to
 17   conduct investigation into Torres-Mejia’s case in the hopes the investigation will yield
 18   results that counsel will incorporate into the amended petition. The investigation, as
 19   well as communication with Torres-Mejia, requires an interpreter, which slows the
 20   process. For these reasons, counsel respectfully asks this Court to grant his request
 21   to extend the time for filing an amended petition by 126 days until February 26, 2019.
 22

 23

 24

 25

 26

 27


                                                    2

527
 1    Dated October 22, 2018 .
 2                                   Respectfully submitted,
 3
                                     Rene L. Valladares
 4                                   Federal Public Defender
 5
                                     /s/Kimberly Sandberg
 6                                   KIMBERLY SANDBERG
                                     Assistant Federal Public Defender
 7

 8

 9

 10                                  IT IS SO ORDERED:

 11
                                     __________________________
 12
                                      ______________________________
                                     RICHARD     F. BOULWARE, II
 13                                   United States DistrictCourt
                                     United States District  Judge

 14                                         October 23, 2018.
                                     Dated: ________________________
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                 3

527
 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on October 22, 2018, I electronically filed the foregoing

 3    with the Clerk of the Court for the United States District Court, District of Nevada

 4    by using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Heather D. Procter.

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

 9    have dispatched it to a third party commercial carrier for delivery within three

 10   calendar days, to the following non-CM/ECF participants:

 11         Victor Torres-Mejia
            No. 1129538
 12         Southern Desert Correctional Center
 13         PO Box 208
            Indian Springs, NV 89070
 14

 15                                              /s/ Jessica Pillsbury
 16                                              An Employee of the
                                                 Federal Public Defender
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       4

527
